Citation Nr: 1620680	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to a compensable rating for headaches.  

2.  Entitlement to a rating in excess of 10 percent for hypertension.  

3.  Entitlement to a rating in excess of 10 percent for hydrocele, status post bilateral hydrocelectomy.  

4.  Entitlement to an initial rating in excess of 10 percent for a hydrocelectomy scar.  



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1976 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded the case for further development in November 2014.  The case has since been returned to the Board.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2011 substantive appeal, the Veteran requested a hearing before the Board at the RO.  Although the Veteran appears to have withdrawn that request in August 2014, the Board remanded the case in November 2014 to afford the Veteran such a hearing.  The case was returned to the Board without a heading being scheduled.  The Board subsequently sent a letter to the Veteran in March 2016 to clarify whether he still wanted a hearing, but he has not responded.  Thus, in order to ensure compliance with the prior remand, a hearing must be scheduled. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance). 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

